Order entered May 26, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00183-CV

                   IN THE INTEREST OF L.J.H., A CHILD

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 85395

                                     ORDER

      Before the Court is appellant’s May 25, 2021 motion to abate, for

supplemental record, and to extend time to file appellant’s brief. Appellant asserts

in the motion that the reporter’s and clerk’s record are incomplete. Specifically,

appellant asserts the clerk’s record is missing the documents related to trial court

cause number 80,406 which was consolidated into the underlying cause. As for the

reporter’s record, appellant asserts it appears to be missing records from hearings

held December 4, 2017, September 28, 2018, February 5, 2019, July 8, 2019,

October 29, 2019, December 2, 2019, March 2, 2020, and August 2, 2020.

Additionally, appellant notes that testimony at pages 186-187 in volume 7 of the
reporter’s record references a prior hearing that does not appear to be included in

the reporter’s record.

        Because the appeal cannot proceed without a complete record, we GRANT

the motion and ORDER the trial court to conduct a hearing, no later than June 7,

2021, to determine (1) whether documents from trial court cause number 80,406

were properly transferred into the underlying cause at the time of consolidation, (2)

whether hearings were held on the above-listed dates and as referenced in volume

7 of the reporter’s record, and (3) if hearings were held on any of those dates

and/or as referenced in volume 7, whether a record was made and the name of the

reporter who took the record. If the trial court determines documents from trial

court cause number 80,406 were not properly transferred into the underlying cause,

the trial court shall order the trial court clerk to transfer the documents and file, no

later than June 17, 2021, a supplemental clerk’s record containing those

documents. If the trial court determines hearings were held and records were made

but not prepared and filed with this Court, the trial court shall order the respective

court reporter to file a supplemental reporter’s record of the hearing(s) no later

than June 17, 2021. If any of the reporter’s records have been lost or destroyed,

the trial court shall determine whether the records are necessary for disposition of

the appeal.
      The trial court shall make written findings and have those findings included

in a supplemental clerk’s record no later than June 10, 2021. A reporter’s record

of the hearing shall also be filed no later than June 10.

      We SUSPEND the deadline for appellant’s brief pending resolution of the

issues concerning the record. The Court will set a new deadline for the brief once

the issues have been resolved.

      Because this is an accelerated appeal in a parental termination case, we

caution that the deadlines in this order will not be extended absent extenuating

circumstances. We DIRECT the clerk of the Court to send a copy of this order to

the Honorable Keli Aiken, Presiding Judge of the 354th Judicial District Court;

Hunt County District Clerk Susan Spradling; court reporters Julie Vrooman and

Shannon Sudderth; and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to conduct the

hearing. The appeal shall be reinstated no later than June 21, 2021.




                                             /s/    BONNIE LEE GOLDSTEIN
                                                    JUSTICE